DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-11, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomson (US 5,847,386 A).
Regarding claim 1, Thomson teaches an ion guide device (figs. 14-16) comprising:
A first electrode assembly (rods 96B, figure 15), comprising at least one pair of first electrode units (right and left rods) arranged parallel along a spatial axis;
A second electrode assembly (rods 96A, fig.15), comprising at least one pair of second electrode units (top and bottom rods) arranged parallel along the second axis, wherein each of the second electrode units comprises a plurality of segmented electrodes (96A-1 through 96A-6, fig. 14) arranged along the said axis; 
An ion transmission channel (formed between the electrodes, figure 15) along the said axis formed within a space surrounded by the first electrode assembly and the second electrode assembly; and

	Regarding claim 2, Thomson teaches that the spatial axis is a straight axis.
	Regarding claim 3, Thomson teaches that each of the first electrode units (right and left electrodes 96B) comprises a plurality of electrodes (sections 96B1-96B6, col. 7 lines 29-33).
	Regarding claim 4, Thomson teaches that the surfaces of the first electrode assembly and the second electrode assembly facing the spatial axis are perpendicular (fig. 15).
	Regarding claim 5, Thomson teaches that the electrodes of the first and second electrode assembly are rod-shaped electrodes.
	Regarding claim 6, Thomson teaches that the included angle between a distribution direction of the plurality of segmented electrodes and the axial direction remains unchanged (fig. 14).
	Regarding claim 7, Thomson teaches that the plurality of segmented electrodes (96A1-96A6) are identical in size and shape (fig. 14).
	Regarding claim 9, Thomson teaches that the RF voltages with different polarities are RF voltages which are opposite in polarity and identical in amplitude and frequency (same RF voltage 180 degrees out of phase, col. 7 lines 56-58).
Regarding claim 10, Thomson teaches that the RF field is a quadrupole field (device of figs. 14-15 is RF quadrupole, col. 7 lines 53-54).
	Regarding claim 11, Thomson teaches that there is a gas within the ion guide device, and the pressure value of the gas is 1-2 Pa (8.0 millitorr, col. 7 lines 61-62).
	Regarding claim 22, Thomson teaches that the ion guide device is used as a preceding-stage ion guide device (entrance device Q0, col. 7 lines 58-60).
Regarding claim 23, Thomson teaches an ion guide method comprising the steps of:
Providing a first electrode assembly (rods 96B, figure 15) and a second electrode assembly (rods 96A, fig. 15), the said first electrode assembly comprising at least one pair of first electrode units (right and left rods) arranged parallel along a spatial axis, the said second electrode assembly comprising at least one pair of second electrode units (top and bottom rods) arranged parallel along the said spatial axis, wherein each of the second electrode units comprises a plurality of segmented electrodes (96A-1 through 96A-6, fig. 14) arranged along the said spatial axis, and an ion transmission channel (formed between the electrodes, figure 15) along the said axis is formed within a space surrounded by the first electrode assembly and the second electrode assembly; and
Separately applying an RF voltage with different polarities to the first and second electrode assembly (column 7 lines 56-58) so that an RF field is formed in a direction perpendicular to the said spatial axis to confine ions , and applying a DC voltage to at least part of said segmented electrodes of the second electrode assembly so that a DC potential gradient is formed in the ion channel (potential gradient, fig. 16, column 7 lines 35-40).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-17, 19-21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson.
Regarding claim 12, Thomson teaches an ion guide device (figs. 21-23) comprising:
A first electrode assembly (rods 136A-136B), comprising at least one pair of first electrode units (pairs 136A or 136B) arranged parallel along a spatial axis;
A second electrode assembly (rods 134-1 and 134-4), comprising at least one pair of second electrode units (opposite rod pairs) arranged parallel along the said axis, wherein a high-resistance material layer (surface layer of resistive material 140) is coated on the surfaces of each of the second electrodes facing the spatial axis; 
An ion transmission channel (formed between the electrodes, fig. 21) along the said axis formed within a space surrounded by the first electrode assembly and the second electrode assembly; and

Regarding claim 13, Thomson teaches that the said spatial axis is a straight axis.
Regarding claim 14, Thomson teaches that each of the first electrode units comprises at least one electrode (electrodes 136A).
Regarding claim 15, Thomson teaches that the surfaces of the first electrode assembly facing the spatial axis are parallel to each other (e.g. rods 136A facing each other) and the surfaces of the second electrode assembly facing the spatial axis are parallel to each other (e.g. rods 134-1 and 134-3 facing each other).
Regarding claim 16, Thomson teaches that the electrodes of the first and second electrode assembly are rod-shaped electrodes.
Regarding claim 17, Thomson teaches that the included angle between the extension direction of the second electrode units and the axial direction remains unchanged.
Regarding claim 19, Thomson teaches a separate embodiment (figs 14-16) of an RF quadrupole having RF voltages opposite in polarity and identical in amplitude and frequency applied to quadrupole rods (rods 96A-96B have same RF voltage 180 
Regarding claim 20, Thomson teaches that the RF field is a quadrupole field.
Regarding claim 21, Thomson teaches that the ion guide of fig. 21 may be used as an entrance device Q0 (col. 10 lines 5-7), which has a gas with a pressure of 1-2 Pa (8.0 millitorr, col. 7 lines 61-62).
Regarding claim 24, Thomson teaches an ion guide method, comprising the steps of:
Providing a first electrode assembly (rods 136A-136B) and a second electrode assembly (rods 134-1-134-4), the first electrode assembly comprising at least one pair of first electrode units (pairs 136A or 136B) arranged parallel along a spatial axis, the second electrode assembly (rods 134-1 and 134-4), comprising at least one pair of second electrode units (opposite rod pairs) arranged parallel along the said axis, wherein a high-resistance material layer (surface layer of resistive material 140) is coated on the surfaces of each of the second electrodes facing the said spatial axis, and an ion transmission channel (formed between the electrodes, fig. 21) along the said spatial axis is formed within a space surrounded by the first electrode assembly and the second electrode assembly; and
Applying an RF voltage to the first electrode assembly (rods 136A-136B are quadrupole rods, column 9 line 49; implicitly some means of applying a quadrupole field similar to that of the embodiment of figs. 14-16 exists to radially confine the ions) so that an RF field is formed in a direction perpendicular to the said spatial axis to confine ions , 
Regarding claim 25, Thomson teaches that the ion guide device is used as a preceding-stage ion guide device (entrance device Q0, col. 10 lines 5-7).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson in view of Giles (US 20090057546 A1).
Regarding claims 8 and 18, Thomson teaches all the limitations of claims 1 and 12 as described above.  Thomson does not teach that the waveform of the said RF voltage is at least one of a sine wave, a square wave, a sawtooth wave and a triangular wave.
Giles teaches an ion guide having an axial confining field comprising an RF sine wave (paragraph 121).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Thomson to have the RF wave be a sine wave as taught by Giles, as a matter of selecting a known simple waveform used in the art for confining ions as taught by Giles with no unexpected result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881